DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CANCEL claim 8.

Claim Rejections - 35 USC § 112
Rejection is withdrawn due to amendments.

Allowable Subject Matter
Claims 1-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not reasonably disclose, teach, or suggest the obviousness of a retaining piece slidably accommodated in the holder, and the retaining piece slidably engaged with the sliding piece, wherein the holder and the retaining piece are configured such 
The closest prior art of record is Sorimoto (US20170297230A1 as cited in the IDS). Sorimoto teaches: An undercut processing mechanism that is attached to and used in a fixed die or a movable die of a forming mold for molding a molded product having an undercut portion [Fig.1, P1], the undercut processing mechanism comprising [claim 1 “An undercut processing mechanism which is fitted to a molding die for forming a molded product having an undercut portion and which includes a molding core for forming the undercut portion, which mechanism comprises”]: a sliding piece [Fig. 1, #42, pin main body]  having a molding core [Fig. 1, #40] for forming the undercut portion; a holder provided to the fixed die or the movable die, the holder [Fig. 3, #44] having a guide configured to guide the sliding piece so that the molding core is detached from the undercut portion; and a retaining piece [Fig. 1, #43].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743